Citation Nr: 0836084	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  99-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
secondary to service connected residuals of a gunshot wound 
to the right shoulder.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to April 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2001 and February 2005 decisions, the Board 
instructed the RO to adjudicate the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection on a direct basis.  The 
Board also informed the RO that this adjudication was 
necessary because the issues of service connection on a 
direct and secondary basis were inextricably intertwined.  

Based on a review of the record, it is evident that the issue 
of whether new and material evidence has been submitted has 
not yet been adjudicated.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, this 
claim must be remanded for compliance with the April 2001 and 
February 2005 remand instructions.  

Additionally, the Board notes that the record includes a VA 
examination which postdates the most recent supplemental 
statement of the case on the issue of secondary service 
connection.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  As this right has not been 
waived, the claim must be remanded, and while on remand, the 
RO must review this evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  Id.  

Accordingly, the case is REMANDED for the following action:

1. It is requested that the RO adjudicate 
(via a rating decision) the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder on a direct basis.  
If the claim is denied, the RO should 
provide to the veteran notification of 
that denial and the veteran's appellate 
rights.  

2.  The RO should also readjudicate the 
appellant's claim for secondary service 
connection.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




